                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ALEXANDER K. FINLAN,                               CASE NO. C20-0005-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    HERMAN MANUEL SEDILLO,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the case
18   management deadlines by 120 days (Dkt. No. 23). Having considered the motion and the
19   relevant record and finding good cause, the Court hereby GRANTS the motion. The seven-day
20   jury trial is CONTINUED until February 28, 2022 at 9:30 a.m. The remaining deadlines in
21   docket number 21 that have not yet passed are CONTINUED by 120 days.
22          DATED this 30th day of April 2021.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Paula McNabb
                                                          Deputy Clerk
26


     MINUTE ORDER
     C20-0005-JCC
     PAGE - 1
